Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton.
El curso de acción tomado hoy por la mayoría limita significativamente el poder de la Junta de Planificación de Puerto Rico para guiar el desarrollo integral del País en pro del bienestar general. Por entender que las aproxima-damente ciento noventa y ocho (198) cuerdas de las deman-dantes que fueron clasificadas “RO-25-C” por el Estado no perdieron todo su uso productivo y que, por ende, el Estado no está obligado al pago de una justa compensación, disentimos. El hecho de que una zonificación impida el me-jor uso productivo o el uso ideal de un terreno, no implica que éste ha sido privado de todo uso.
No empece lo anterior, creemos que debe devolverse el *962caso al tribunal de instancia para que, previa vista eviden-ciaría, determine la cantidad a concederse como indemni-zación por la incautación de los otros terrenos de aproxima-damente doscientas ocho (208) cuerdas de las deman-dantes, que fueron ubicados bajo la clasificación “P”.
1 — i
Antes de exponer los hechos pertinentes, conviene esbo-zar brevemente el trasfondo histórico de la isla Municipio de Culebra, de forma tal que podamos ubicar la controver-sia de autos dentro del contexto particular en que ésta se da. Debido a que el desarrollo de este municipio fue muy peculiar, dadas sus condiciones particulares de isla, es me-nester considerar ciertos aspectos relativos a su desarrollo.
La isla de Culebra permaneció virgen y despoblada hasta 1880, cuando arribaron a ella sus primeros pobla-dores. C. Delgado Cintrón, Las concesiones privadas y las zonas públicas de terrenos en la isla de Culebra: un análi-sis histórico y jurídico, 31 Rev. C. Abo. RR. 1, 7 (1970). La Corona Española había decidido emprender su coloniza-ción, y para ello se utilizaron los mecanismos previamente implantados con éxito para colonizar a Vieques. Se conce-dió una parcela urbana y una rural, entre otros incentivos, a aquellos aspirantes que cumplieran con determinados re-quisitos y se comprometieran a permanecer indefinida-mente en la isla, a cultivar totalmente el terreno cedido y a defender la isla. Id. A pesar de que se habían asignado preliminarmente varios lotes y que éstos estaban siendo trabajados, no fue hasta 1888 que se efectuó la división parcelaria. Véase el Plano de la Isla de Culebra de 1888.
El proceso colonizador de Culebra estaba en creciente desarrollo cuando en 1898 fue interrumpido por la Guerra Hispanoamericana. Para esa fecha ya se habían otorgado títulos definitivos a muchos de los vecinos-colonos. Delgado Cintrón, supra, pág. 59. Tras la cesión de Puerto Rico a Estados Unidos como consecuencia de la guerra, la Marina estadounidense ocupó la isla de Culebra en 1902, y perma-*963necio allí hasta 1911. Durante ese período se desalojaron a los colonos que habían constituido el único emplazamiento urbano de la isla, llamado San Ildefonso de la Culebra, y se obligó a éstos a dispersarse por las estancias rurales. In-forme Núm. 1970-CDC-015 de la Comisión de Derechos Ci-viles de 6 de mayo de 1970, pág. 108, titulado “La Isla Municipio de Culebra y los Derechos Civiles (La Instru-mentación por la Marina de la Orden Ejecutiva Número 8684 del Presidente de los Estados Unidos de América so-bre la Isla-Municipio de Culebra y los Derechos Civiles)”.
Hacia 1924, la Marina inició de nuevo su penetración en Culebra, emprendiendo esporádicamente ejercicios y ma-niobras militares en la isla. En 1936, ésta se estableció definitivamente en los terrenos pertenecientes a Estados Unidos.(1) A partir de esa fecha se intensificaron las prác-ticas militares en Culebra, particularmente en la parte no-roeste de la isla. Ello obligó a que los estancieros de esa región tuvieran que abandonar sus propiedades y faenas agrícolas, principalmente la ganadería, en busca de un lu-gar más seguro y propio para su fomento económico. In-forme Núm. 1970-CDC-015, supra, págs. 113-114. El des-plazamiento interno de residentes, suscitado a raíz de la llegada de la Marina norteamericana, dio pie a que se. for-mara el poblado de Dewey. Id., pág. 114.
Posteriormente, en 1941, se declaró a la isla de Culebra como “Area de Defensa Marítima y de Reservación Aérea” (hasta un perímetro de tres (3) millas alrededor de la isla).(2) A partir de febrero de 1941 no se podía penetrar en esta área a no ser que fuera en una embarcación pública de Estados Unidos y mediante una autorización previa del Se-cretario de la Marina.
Como consecuencia de las aún más intensas prácticas y *964maniobras de la Marina y de las restricciones en el tráfico marítimo y aéreo, la industria ganadera desapareció co-mercialmente de Culebra, pues dichas restricciones impe-dían conducir el ganado y sus productos derivados a Vie-ques y a Puerto Rico en una forma económicamente productiva. Informe Núm. 1970-CDC-015, supra, pág. 137. Para mediados de la década de los sesenta la condición se tornó prácticamente insostenible para la población de la isla, la cual se dirigió al Gobierno para plantear su proble-mática y creó consciencia en el resto de sus conciudadanos, íd., págs. 143-150.
La condición de Culebra, entonces, como área restrin-gida, desalentó un sinnúmero de proyectos privados y gu-bernamentales de desarrollo industrial, residencial, turís-tico y deportivo; por lo que la isla permaneció subdesa-rrollada durante los años en que el resto de Puerto Rico creció económicamente. Informe Núm. 1970-CDC-015, supra, págs. 136-137.(3)
Es hacia mediados de la década de los sesenta que, se-gún la situación descrita anteriormente, las corporaciones demandantes —Culebra Enterprises Corp., Navgo, Inc.; Vango, Inc., y Govan, Inc.— comenzaron a adquirir gran-des porciones de terrenos en la isla de Culebra con la in-tención de desarrollarlas y urbanizarlas.(4) Planificaban segregarías en pequeñas parcelas, de cinco (5) cuerdas cada una, y venderlas para que sus adquirentes posterior-mente construyeran en éstas residencias de veraneo. Para esa fecha, Culebra se encontraba todavía sujeta a las res-tricciones impuestas como consecuencia de su ocupación por parte de la Marina de Estados Unidos.
*965No obstante, en 1969 Culebra Enterprises Corp. some-tió una consulta ante la Junta de Planificación para la ubi-cación del mencionado proyecto de viviendas turísticas ve-raniegas en aproximadamente setenta y nueve (79) cuerdas de su propiedad. Consulta de ubicación para pro-yecto de viviendas veraniegas turísticas en los barrios Fraile y San Isidro en Culebra Núm. 69-135-U, Junta de Planificación, 1969. Inicialmente la consulta fue denegada debido a la “ausencia de facilidades en el área” y “por ser un proyecto incompatible con el carácter rural del área”. Consulta Núm. 69-135-U, supra, pág. 1, primera extensión al Informe Núm. 70-U-003 de 9 de julio de 1969. Posterior-mente en reconsideración, la consulta fue aprobada sujeta al cumplimiento de determinadas condiciones, que fueron detalladas por la Junta de Planificación en su Informe Núm. 70-U-003 (primera extensión) de 2 de octubre de 1969. Sin embargo, el proyecto no se cristalizó debido a la intervención de la Marina de Estados Unidos. Véanse la Carta dirigida al Presidente de Culebra Enterprises Corp. por la Marina de Estados Unidos, Apéndice del apelante, págs. 415-416, y el Informe Núm. 1970-CDC-015, págs. 138-141.
Para principios de la década de los setenta, el Gobierno de Puerto Rico se encomendó a la tarea de delinear la pla-nificación integral de Culebra. Por encomienda del enton-ces Gobernador, Hon. Luis A. Ferré, dirigida el 17 de no-viembre de 1970 a todas las agencias que trataban con el desarrollo de Culebra, y como parte del proceso de planifi-cación ordenada de dicha isla municipio, la Junta de Pla-nificación adoptó el Plano Regulador para la Isla Municipio de Culebra de 1971. La aprobación del plano regulador fue precedida de estudios realizados por técnicos de la Junta de Planificación, en coordinación con otras agencias y con el Gobierno Municipal. La adopción del plano regulador perseguía el propósito de guiar el uso de los terrenos de Culebra y la labor pública y privada tendiente a su desa-rrollo económico, social y físico. Véanse: Resoluciones *966Núms. PR-119 de 5 de mayo de 1971 y PR-77 de 21 de octubre de 1971.
Luego de una intensa controversia interna en el país sobre el uso de Culebra para prácticas militares, en 1972 la zona militar en la isla fue reducida por el Presidente Nixon. Véase Culebra: A Plan for Conservation and Development, octubre de 1973 (Informe Conjunto suscrito por el Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, y el Secretario de lo Interior de Estados Unidos, Hon. Roger B. Morton). Caso Núm. Ap-951, Parte IV, Apéndice, pág. 257.
Entre 1973 y 1974, las corporaciones realizaron las se-gregaciones de sus terrenos en lotes de aproximadamente cinco (5) cuerdas cada uno. Para efectuar las segregacio-nes, las corporaciones se acogieron al sistema de desvío, con carácter expedito, que disponían los Arts. 3 y 5 del Reglamento de Planificación Núm. 3 vigente a esa fecha. Este mecanismo de dispensa especial aplicaba a terrenos ubicados en zonas rurales, cuando la lotificación se hacía para fines agrícolas. A tales efectos, todas las escrituras de segregación dispusieron que ésta se hacía “para fines agrícolas”. Véase Apéndice de las recurrentes, págs. 417 (Culebra Ent.), 444, 451, 458, 465, 472 (Govan, Inc.), 479, 486, 493, 500, 507, 514, 521, 528, 535 (Navgo, Inc.), 542, 549, 556, 565, 572, 579 y 586 (Vango, Inc.).
Al momento de efectuar dichas segregaciones, no conta-ban con la aprobación de un proyecto por parte de la Junta de Planificación, pues la consulta que le había sido apro-bada en 1969 a Culebra Enterprises Corp. estaba sujeta a determinadas condiciones; tenía una vigencia de seis (6) meses, y ésta nunca fue renovada. Además, para 1973 ya existía el plano regulador, según el cual la mayor parte de los terrenos de las demandantes quedaban sujetos a un propuesto uso agrícola y espacios abiertos. Una ínfima parte de los terrenos, específicamente de Culebra Enterprises Corp., fue clasificada para un propuesto uso residen-cial-recreativo; sin embargo, en 1974 éste se eliminó con la *967intención de evitar el posible desarrollo urbano o residen-cial en las laderas o lomas que llegan al Puerto del Man-glar, por haberse encontrado características bioluminiscen-tes en sus aguas. Véase la Resolución Núm. PR-77 (primera enmienda) de 3 de diciembre de 1974.
Tras sufrir varias enmiendas, el Plano Regulador de 1971 sirvió de base al Plan de Uso de Terrenos de Culebra y al Mapa de Zonificación, adoptados en 1975, luego del retiro de la Marina de Estados Unidos de la isla de Culebra. Véanse: Resoluciones Núms. PR-77 (tercera ex-tensión) y Z-79, ambas de 13 de agosto de 1975. Como con-secuencia de esta última reglamentación, aproximada-mente ciento noventa y ocho (198) cuerdas de las pertene-cientes a las cuatro (4) corporaciones demandantes, reci-bieron la clasificación “RO-25-C”. Dicha clasificación limi-taba el uso de los terrenos a un uso agrícola y requería, además, que las segregaciones tuvieran una cabida mí-nima de veinticinco (25) cuerdas y una sola residencia. Aproximadamente doscientas ocho (208) cuerdas de los te-rrenos de las demandantes fueron zonificadas como clasifi-cación “P”, la cual implicaba que estos terrenos sólo po-drían utilizarse para usos públicos.
En 1977, las corporaciones sometieron de nuevo una consulta de ubicación ante la Junta de Planificación para el desarrollo residencial de sus terrenos. Véase la Consulta Núm. 77-77-B-502-JPU.(5) La Junta de Planificación de-negó la consulta porque el desarrollo propuesto no se ajus-taba a la densidad dispuesta por el Plan de Uso de Terre-nos de Culebra. Véase el Informe Núm. 77-77-JPU-218 de 21 de diciembre de 1977. Luego de solicitar la reconsidera-ción, la Junta de Planificación mantuvo su denegación al concluir que “no se sometió ningún elemento de juicio que sirviera de base para justificar una variación al acuerdo anterior”. Véase Informe Núm. 77-77-JPU-218 (segunda *968extensión) de 29 de marzo de 1978.(6) En consecuencia, el proyecto de desarrollo del complejo de residencias veranie-gas, ya iniciado por las demandantes, se detuvo.
Dos (2) años después, las corporaciones instaron un pleito en el Tribunal de Distrito federal en contra de los miembros de la Junta de Planificación y de la Autoridad de Desarrollo y Conservación de Culebra, al amparo de la Ley Federal de Derechos Civiles. Finalmente, el 15 de agosto de 1984 se eliminaron las limitaciones al uso de la propie-dad en virtud de una estipulación aprobada por dicho foro. La reclamación por daños y perjuicios fue desestimada por prematura, determinación que fue confirmada por el Primer Circuito. Véanse: Culebra Enterprises Corp. v. Rivera Ríos, 813 F.2d 506 (1er Cir. 1987); Culebra Enterprises Corp. v. Rivera Ríos, 622 F. Supp. 128 (D. P.R. 1985); Culebra Enterprises Corp. v. Rivera Ríos, 613 F. Supp. 146 (D. P.R. 1985).
Hacia mediados de 1986, las corporaciones demandaron al Estado Libre Asociado en los tribunales locales. Alega-ron que la reglamentación en cuestión constituyó una con-gelación total de la propiedad, que les privó de todo uso, y que las incautaciones de la Junta de Planificación consti-tuyeron una expropiación temporera sin una compensación justa.(7) Reclamaron como una compensación justa la suma de setecientos ochenta mil seiscientos ochenta y ocho dóla-res ($780,688) por los terrenos clasificados “RO-25-C” y un millón trescientos diecinueve mil cuatrocientos setenta y dos dólares ($1,319,472) por los que habían sido zonificados
El entonces Tribunal Superior de Humacao (Hon. Anto*969nio Amadeo Murga, Juez de la Unidad Especial de Jueces de Apelaciones) resolvió que, con respecto a los terrenos clasificados “RO-25-C”, las demandantes no fueron priva-das de todo uso económico beneficioso de su propiedad. Aun cuando determinó que el uso agrícola en Culebra era su-mamente limitado y que el uso más adecuado del terreno era la construcción de residencias de veraneo, de retiro o segundas residencias para el disfrute de la naturaleza, es-timando así que la reglamentación limitó de forma considerable el uso del terreno y con ello afectó su valor, con-cluyó que, dada la frágil infraestructura de Culebra, los esfuerzos del Estado para evitar un rápido y excesivo de-sarrollo eran en beneficio del interés público. A su juicio, las demandantes pudieron haber agrupado los predios se-gregados (de cinco (5) cuerdas cada uno) en fincas de vein-ticinco (25) cuerdas y así venderlos para los usos que te-nían provistos originalmente (recreacional de residencias veraniegas). Por ende, resolvió que no procedía compensar a las corporaciones demandantes por la zonificación “RO-25-C”, impuesta a ciento noventa y ocho (198) cuerdas de la totalidad de sus terrenos.(8)
Inconformes, las corporaciones demandantes acudieron ante nos y han señalado que el foro a quo erró al concluir que las ya existentes parcelas de cinco (5) cuerdas, zonifi-cadas “RO-25-C”, podían ser agrupadas en parcelas de veinticinco (25) cuerdas y venderse para los mismos usos de recreo dispuestos originalmente. Por su parte, el Procu-rador General, en esencia, sostiene que los terrenos tenían otros usos productivos. Señala éste que, al exponer el tribunal de instancia la posibilidad de la agrupación de fincas de cinco (5) cuerdas, sólo formula una de las diversas ac-*970ciones que los propietarios pudieron haber activado para lograr otros usos económicamente viables en su propiedad.
En síntesis, el caso de autos requiere que determinemos si la reglamentación especial de zonificación que el Estado implantó para proteger la isla y dirigir su desarrollo de forma coordinada tuvo el efecto de impedir todo uso pro-ductivo de las fincas en cuestión. En particular, hay que determinar si la denegación de la consulta de ubicación del proyecto de las corporaciones demandantes constituyó una incautación temporera de sus propiedades sin justa compensación.
Con estos propósitos examinemos inicialmente el dere-cho aplicable a esta controversia.
II
La Constitución de Puerto Rico reconoce como derecho fundamental del ser humano el derecho al disfrute de su propiedad.(9) Dicho derecho, sin embargo, no es absoluto y debe ceder ante las necesidades de la comunidad. Heftler International, Inc. v. J. de P., 99 D.P.R. 467, 471 (1970); E.L.A. v. Márquez, 93 D.P.R. 393, 401 (1966). Véase, además, Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984). Como parte del poder de razón de Estado, el Gobierno puede regular el uso de terrenos privados en aras de garantizar el orden, la seguridad y el bienestar común y una mejor con-vivencia social. Constantemente hemos sostenido las facul-tades del Estado para regular las materias de planifica-ción, uso de terrenos, zonificación y urbanismo por entender que éstas son reglas indispensables para la vida civilizada, especialmente en un país industrial y densa-mente poblado como el nuestro. Dicho poder, sin embargo, *971tiene unos límites. Como es sabido, la regulación no puede ser tan excesiva, hasta el grado de privar al dueño de las atribuciones del dominio de la propiedad que le dan valor a ésta.(10)
En casos cuando la legislación rebase tales límites, será obligación del Estado indemnizar al dueño que ha sido pri-vado de dichas atribuciones. Ello es así, pues no resulta justo ni equitativo imponer a unos pocos una carga que debe asumir la comunidad.
Por otro lado, nuestra Constitución también reconoce el poder del Estado para expropiar propiedad privada, siem-pre y cuando sea para uso público; medie el pago de una justa compensación, y el procedimiento utilizado se ajuste a aquel previsto para ello por ley.(11) Dicho derecho del Go-bierno es un atributo inherente y necesario de la soberanía y es superior a todos los derechos de propiedad. Adm. de Terrenos v. Nerashford Dev. Corp., 136 D.P.R. 801 (1994); E.L.A. v. Registrador, 111 D.P.R. 117, 119 (1981); Pueblo v. 632 Metros Cuadrados de Terreno, 14 D.P.R. 961, 970 (1953).
Si bien no es lo mismo ejercer el poder de expropiar propiedad privada (eminent domain) que ejercer el poder de regular el uso de la propiedad privada (police power), podrían darse instancias en las que el poder de regulación rebase los límites constitucionalmente permisibles hasta *972tener los efectos de una expropiación. En dicho caso, el Estado estaría ejerciendo su poder de dominio eminente por medio de su reglamentación.
La delimitación de los linderos, dentro de los cuales el Estado debe enmarcarse al regular el uso de la propiedad, ha sido una tarea de considerable dificultad para los tribunales. Así lo ha descrito reiteradamente el Tribunal Supremo federal al expresar que no existen reglas rígidas o fórmulas precisas para distinguir entre el poder de expro-piación forzosa y el de razón de Estado.(12) Lucas v. So. Carolina Coastal Council, 505 U.S. 1003, 1015 (1992); Penn Central Transp. Co. v. New York City, 438 U.S. 104, 123—124 (1978);(13) Goldblatt v. Hempstead, 369 U.S. 590, 594 (1962); United States v. Caltex, Inc., 344 U.S. 149, 156 (1952).
Las fronteras del poder de razón de estado las hemos ido demarcando caso a caso, tomando en consideración los he-chos particulares en cada uno para sopesar los distintos valores implicados. Véanse: Hampton Development Corp. v. E.L.A., 139 D.P.R. 877 (1996); Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593 (1993); The Richards Group v. Junta de Planificación, 108 D.P.R. 23 (1978). Se han iden-tificado, al menos, tres (3) criterios que, de ordinario, se toman en consideración al realizar el balance de intereses, a saber: (1) la naturaleza de la actuación gubernamental; (2) el impacto económico de la reglamentación sobre las personas o entidades afectadas, y (3) si el impacto econó-*973mico sobre el individuo es menor que el interés protegido por la reglamentación. Hampton, supra; Arenas Procesa-das, supra.
De esta forma se ha requerido una compensación cuando mediante una reglamentación estatal se priva al dueño de todos los usos productivos en su propiedad. Lucas v. So. Carolina Coastal Council, supra; First Lutheran Church v. Los Angeles County, 482 U.S. 304 (1987); Agins v. Tiburon, 447 U.S. 255 (1980). En ese sentido, la priva-ción total del uso económico de una propiedad se ha visto como una incautación física por el Estado.
Sin embargo, en los casos de las propiedades afectadas por una zonificación, no se activa este derecho simple-mente porque la reglamentación impida el uso óptimo o más productivo de ella. Arenas Procesadas Inc. v. E.L.A., supra. Véanse, además: Penn Central Transp. Co. v. New York City, supra, pág. 125; Eastlake v. Forest City Enterprises, Inc., 426 U.S. 668 (1976); Goldblatt v. Hempstead, supra; Euclid v. Ambler Co., 272 U.S. 365 (1926); Glisson v. Alachua County, 558 So. 2d 1030, 1035 (1990). Tampoco se activa por el hecho de que la reglamentación tenga el efecto de disminuir el valor de una propiedad. Keystone Bituminous Coal Assn. v. DeBenedictis, 480 U.S. 470 (1987); Andrus v. Allard, 444 U.S. 51 (1979); Hadacheck v. Los Angeles, 239 U.S. 394 (1915); 2A Sackman & Van Brunt, Nichols on Eminent Domain 3d Sec. 6.16 (1997). A tales efectos, a pesar de la considerable reducción en el valor de la propiedad, en los casos siguientes no se ha con-siderado que ha habido una incautación: Euclid, supra (re-ducción de 75%); Hadachek, supra (reducción de 87.5%); Pace Resources, Inc. v. Shrewsbury Tp., 808 F.2d 1023 (3er Cir. 1987) (disminución de 89.5%); William C. Haas v. Cty. of San Franciso, 605 F.2d 1117 (9no Cir. 1979) (disminu-ción de 95%). Este último factor, como vemos, no es decisivo.
• De igual forma, la denegación de un permiso solicitado por un propietario no constituye una incautación si éste puede dedicarlo a otro uso razonable. United States v. Ri*974verside Bayview Homes, Inc., 474 U.S. 121, 126-127 (1985). Véase, también, Robinson’s, Environmental Regulation of Real Property Sec. 3.04(2) (1996). En casos en que, luego de denegarse un permiso para un proyecto en particular, no se hayan explorado otros usos disponibles o la obtención de una variación (concesión o dispensa) en aras de promover el aprovechamiento económico de las tierras, se ha considerado que no se trata de una controversia jus-ticiable por no estar lo suficientemente madura. Williamson Planning Comm’n v. Hamilton Bank, 473 U.S. 172 (1985); Hodel v. Virginia Surface Mining & Recl. Assn., 452 U.S. 264 (1981); Agins v. Tiburon, supra.
Aclarada la normativa aplicable a los casos de incauta-ción mediante reglamentación estatal, examinemos, por otro lado, el Plan de Usos de Terrenos de Culebra que fue el que estableció la zonificación impugnada por las corpo-raciones demandantes.
HH l-H HH
Mediante la Ley Núm. 213 de 12 de mayo de 1942, co-nocida como Ley de Planificación y Presupuesto de Puerto Rico, 23 L.P.R.A. ant. secs. 1-30 y 81-86, se creó la Junta de Planificación y se le encomendó a ésta la preparación de un Plano Regulador para el desarrollo de Puerto Rico y de Planos de Urbanización, de Zonificación y de Uso de Terre-nos, entre otros deberes y facultades. Véanse: Arts. 8-10 de la Ley Núm. 213, supra, 23 L.P.R.A. ant. secs. 8-10. La Junta de Planificación pasó a ser el organismo guberna-mental que estaría encargado de guiar el desarrollo integral de Puerto Rico de modo coordinado, adecuado y econó-mico, para fomentar en la mejor forma el bienestar general de sus habitantes y la eficiencia en el proceso de desarrollo, en la distribución de la población, en el uso de las tierras y en las mejoras públicas. Véase el Art. 3 de la citada Ley Núm. 213 (23 L.P.R.A. ant. see. 3).
En virtud de la facultad que le fue otorgada por la Ley Núm. 213, supra, según enmendada, y por encomienda del *975entonces Gobernador, el Hon. Luis A. Ferré, la Junta de Planificación adoptó el Plano Regulador para la Isla Muni-cipio de Culebra en 1971. Ello tenía el propósito de guiar el uso de los terrenos en dicha isla y la labor pública y pri-vada tendente a su desarrollo. Resolución Núm. PR-77 de 21 de octubre de 1971, Junta de Planificación, Santurce. Se dispuso en la introducción de dicho plano lo siguiente:
... [H]ay una oportunidad única para orientar el desarrollo de este sector de Puerto Rico en tal forma, que, además de armo-nizar con las aspiraciones y los recursos del área, no destruya la ecología natural del ambiente al extremo de alterar los en-cantos que la naturaleza le ha querido generosamente legar. Por eso, el desarrollo de la isla debe llevarse a cabo en forma adecuada, de manera que se preserven sus características na-turales únicas y se tomen las medidas pertinentes para que se conserven y utilicen en la forma más cuidadosa, los magníficos arrecifes, las hermosas playas de Resaca, Brava, Larga y Cule-brita, Punta Molinos y los lugares pesca de Ensenada Honda y Puerto del Manglar. Plano Regulador de la Isla de Culebra, pág. 3. (Caso Núm. AP-95-1, Parte IV, Apéndice, pág. 120.)
A tenor de dicho plano se disponía la utilización aproxi-mada del 62 por ciento de la isla para la agricultura y de un 6.6 por ciento para un uso residencial recreativo. Plano Regulador, supra, pág. 54. Para gran parte del área de Punta Almodovar y Punta Cabeza de Perro, región —esta última— donde se ubicaban la mayoría de los terrenos de las demandantes, se proponía un uso agrícola. Para una ínfima parte de sus terrenos se propuso el uso residencial recreacional. Los estudios y la información recopilada para la preparación del informe indicaron que la principal em-presa de la Isla la constituía la cría de ganado de carne. Id., pág. 11. Abase de ello se concluyó en el informe que en Culebra se estaba aprovechando, más que en otros muni-cipios de la Región Agrícola de San Juan, la utilización de los pastos.
Posteriormente, luego de estudiar el informe preparado en conjunto por técnicos del Departamento de lo Interior de Estados Unidos y por técnicos del Departamento de Re-cursos Naturales y de la Junta de Planificación, la Junta *976enmendó el Plano Regulador. Se eliminó el uso propuesto como residencial recreacional (vacacional) en la mencio-nada área con la intención de evitar posibles desarrollos urbanos o residenciales en las colinas o pendientes que se extienden hasta Puerto del Manglar, donde se encontraron características bioluminiscentes. Sólo quedaron, entonces, cinco (5) áreas designadas para un uso residencial-vacacio-nal en la Isla. Véase la Resolución Núm. PR-77 (primera enmienda) de 3 de diciembre de 1974.
En el caso de Culebra, el legislador aprobó, además, una ley especial con el propósito de atender las necesidades particulares de esta isla municipio. Mediante la Ley Núm. 66 de 22 de junio de 1975, conocida como la Ley de Conser-vación y Desarrollo de Culebra, 21 L.P.R.A. secs. 890-890Z, se creó un organismo dedicado a la conservación, uso y desarrollo integral de Culebra, el cual estaría adscrito al Departamento de Recursos Naturales.(14) La Autoridad de Conservación y Desarrollo de Culebra se encargaría de im-plantar la política pública plasmada en dicha ley,(15) la cual quedó resumida en el Art. 2 de la forma siguiente:
Se declara que es política pública del Estado Libre Asociado de Puerto Rico preservar y conservar la integridad ecológica de Culebra, incluyendo sus cayos, islas y aguas circundantes y *977asegurar que el continuo desarrollo de Culebra proteja y conserve, al máximo, su extraordinario ambiente natural que es parte del patrimonio de Puerto Rico. A estos fines, es propio que exista un organismo dedicado a la conservación y desarrollo integral de Culebra mediante todos los medios adecuados, in-cluyendo, pero sin limitarse, al establecimiento de planes de administración, reglas y reglamentos, la posesión y manejo de terrenos de dominio público, infraestructuras y estructuras adecuadas para el establecimiento y ejecución de programas que propendan al mejor conocimiento, preservación y sabio uso de los recursos naturales de Culebra. 21 L.P.R.A. sec. 890a.
En conformidad con la nueva ley de planificación, apro-bada también en 1975 con el propósito de ampliar aún más la autoridad de la Junta,(16) ese mismo año la Junta aprobó nuevas enmiendas al Plano Regulador de Culebra. Cambió su título para que en lo sucesivo se conociera como el “Plan de Uso de Terrenos para el Municipio de Culebra”. En. lo sustantivo, enmendó el plan vial para eliminar la pro-puesta construcción de vías rurales en el sector oriental de la isla y en el sector Flamenco, y la propuesta de uso vaca-cional, y eliminó para tal uso el sector residencial vacacio-nal al este de la isla y frente a la Bahía Almodóvar. Véase la Resolución Núm. PR-77 (segunda enmienda) de 13 de agosto de 1975.
En esa misma fecha se aprobó y adoptó, además, el Mapa de Zonificación de Culebra, utilizando como guía el Plano Regulador (en ese momento, Plan de Usos de Terre-nos) y en armonía con las disposiciones de la Ley de Con-servación y Desarrollo de Culebra. Véanse: Resoluciones *978Núms. PR-77 (tercera extensión) y Z-79 de 13 de agosto de 1975. En el Mapa de Zoniñcación se designaron ciertas áreas especiales dentro de los distritos residenciales de baja densidad (“R-0”). La Junta estableció que los casos que surgieran en los distritos “R-0” reunían las caracterís-ticas especiales para que fueran considerados casos espe-ciales, conforme a la Sec. 10.19 del Reglamento de Planifi-cación Núm. 4 de 16 de septiembre de 1992 (Reglamento de Zoniñcación) Junta de Planificación, págs. 62-63, la Reso-lución Núm. JP-215 (primera extensión) de 13 de agosto de 1975, y que los casos de lotificaciones simples que surgie-ran en dichas áreas también fueran considerados casos es-peciales en virtud del Art. 8 del Reglamento de Planifica-ción Núm. 11 (Reglamento de Lotificaciones Simples), Oficina del Gobernador, 22 de noviembre de 1965, pág. 5; Resolución Núm. JP-216 de 13 de agosto de 1975.
Los referidos distritos, clasificados con el prefijo R-0, persiguen el propósito de facilitar la dirección y el control del desarrollo del Municipio de Culebra, de proteger varias áreas naturales únicas y de conservar sus áreas agrícolas. Véase la Resolución Núm. JP-215-A de 13 de agosto de 1975 (Normas para regir los casos especiales que surjan en las áreas especiales establecidas en los distritos residen-ciales de baja densidad (R-0) en el Municipio de Culebra). Por su parte, la designación de ciertas áreas con el sufijo 25-C perseguía el propósito de conservar el paisaje natural y/o el carácter agrícola del interior del Municipio de Culebra. Art. 6.00 de la Resolución Núm. JP-215-A de 13 de agosto de 1975, Junta de Planificación, pág. 3-1.
En particular, con respecto a las áreas 25-C se estipuló que los terrenos o edificios ubicados en ellas podrían utili-zarse para: (1) uso agrícola, lo cual incluye siembra y cose-cha de productos agrícolas y pastos para ganado, la edifi-cación de estructuras para polleras, almacenes y otras estructuras necesarias para el proceso y almacenaje de productos agropecuarios; (2) casas de una o dos familias que sirvan de residencia principal para las personas direc-tamente relacionadas con el uso agrícola de los terrenos, y *979(3) hoteles de turismo cuya ubicación sea autorizada por la Junta de Planificación, conforme a las recomendaciones del Plan de Usos de Terrenos. Art. 7 de la Resolución Núm. JP-215-A, supra, pág. 3 — 1.
En cuanto al tamaño del solar, se especifica que el mí-nimo sería veinticinco (25) cuerdas y que dicho mínimo aplicaría a “todo solar a formarse con posterioridad a la vigencia de estas normas”. Art. 9 de la Resolución Núm. JP-215-A, supra, pág. 3-2.
Vista la legislación y reglamentación estatal aplicable a los terrenos de las demandantes hasta 1984, examinemos si al zonificarse parte de sus terrenos como áreas “RO-25-C” y, posteriormente, denegárseles la ubicación del pro-yecto residencial vacacional por no ajustarse a la densidad prevista para el área, se impidió todo uso productivo en sus terrenos, configurándose con ello una incautación o conge-lación temporera de los terrenos sin justa compensación.
IV
En primer lugar, como vimos, en la situación particular de Culebra el Poder Ejecutivo, en el válido ejercicio de su poder y a través de las agencias pertinentes, determinó fomentar el uso agrícola de una región. Recordemos que reiteradamente hemos sostenido que regular la planifica-ción y el uso de los terrenos es una facultad esencial e importantísima del Estado. Dicho poder fue utilizado de forma razonable y acorde con la política pública adoptada por la Asamblea Legislativa.
Hoy la mayoría de este Tribunal, tomando en considera-ción que las ciento noventa y ocho (198) cuerdas que fueron afectadas por la clasificación “RO-25-C” alegadamente no sirven para el uso al que fueron designadas mediante re-glamentación estatal, sostiene que las restricciones im-puestas por dicha clasificación impidieron todo uso produc-tivo sobre este terreno. Increíblemente, con la prueba pericial que obraba en autos (únicamente de la parte de-mandante), la mayoría descartó de un plumazo lo que tomó *980años a la Junta de Planificación, luego de un sinnúmero de estudios e informes sometidos a distintas entidades gubernamentales. La conjugación de los diversos factores geográficos y geológicos implicados “ineludiblemente” llevó a la mayoría a concluir que la actividad agrícola en Cule-bra es casi inexistente, por lo que “le resultó evidente” que la clasificación “RO-25-C” tuvo el efecto inmediato de obli-gar a conservar los terrenos en su estado natural.
Previamente esbozamos los usos permitidos por la cla-sificación “RO-25-C” y, como pudo apreciarse, ésta permitía ciertos usos productivos. En primer término, tanto las de-mandantes como la opinión mayoritaria tienen una conceptualization muy limitada y restringida de los que es y comprende el término “agricultura”. La agricultura abarca una gran cantidad de actividades. A tales efectos, conviene mencionar la definición que ofrece la Ley de la Corporación para el Desarrollo Agrícola de Puerto Rico, Ley Núm. 62 de 30 de mayo de 1973 (5 L.P.R.A. ant. see. 1801 et seq.) del término “producto agrícola”:
... Todo producto de Puerto Rico que se obtiene del ejercicio de la agricultura y las industrias pecuarias en todas sus ramas, incluyendo la apicultura y la avicultura, y todos los productos derivados de cualquiera de las referidas actividades bien sean frescos o en cualquier forma de elaboración o conservación. Este término incluirá también los productos de la pesca de agua dulce o del mar o de la acuacultura. 5 L.P.R.A. sec. 1802(d) (Sup. 1980).
Argumentar que la zonificación “RO-25-C” impone en la práctica las mismas restricciones que una clasificación “P” equivale a desvirtuar la pericia de la agencia gubernamen-tal encargada de la planificación mediante reglamentación del desarrollo y uso de las tierras en el País, así como de las distintas entidades especializadas que sometieron sus respectivas posiciones y recomendaciones luego de realiza-dos los estudios pertinentes en Culebra. Constituye, ade-más, una negación de la historia de este municipio, en tanto y en cuanto se ignora que antes de, y aun durante, la presencia de la Marina norteamericana en la isla, sus te-*981rrenos habían sido dedicados en gran medida a la crianza de ganado. (17) La ganadería fue una actividad que sostuvie-ron los culebrenses durante gran parte de su historia, in-cluso fue su principal actividad durante un tiempo, y toda-vía la sostienen sin que ello menoscabe la opción de expandir actividades y realizar otras faenas agrícolas y agropecuarias. Aun cuando pueda argumentarse que el uso agrícola de los terrenos en Culebra es limitado, ese es un planteamiento que habrá de dilucidarse ante el foro encar-gado de la planificación en el país, foro que anteriormente tomó la decisión de fomentar la agricultura en dicha zona.
Al comparar a Culebra con el resto de Puerto Rico se olvida de que fue, precisamente, por las diferencias que existen entre ambos que tanto el Gobernador, a través de las agencias administrativas concernidas, como la Asam-blea Legislativa, mediante la Ley Núm. 66, supra, decidie-ron dar un trato particular al desarrollo de Culebra.(18)
Además, tal como hemos advertido en otras ocasiones, el Estado puede imponer regulaciones más rigurosas cuando se trata del desarrollo y uso de propiedades coste-ras, debido a sus frágiles y únicos ecosistemas.(19) Este fue *982también el caso de Culebra, específicamente cuando en 1974 se alteró el uso propuesto residencial recreativo de dos (2) pequeñas áreas que daban al Puerto del Manglar, por haberse encontrado en sus aguas características bioluminiscentes.
En este sentido, la amplitud del proyecto de las corpo-raciones demandantes y su ubicación, próximo a mangla-res y a una bahía fosforescente, implicaba violar la política pública que inspiró la reglamentación y tendría un impacto significativo en la densidad poblacional de la zona, lo cual requería que se creara una infraestructura que en aquellos momentos Culebra no tenía disponible.
En segundo término, este es un caso en el que la parte que alega que la reglamentación de zonificación le privó de todos los usos productivos de su propiedad se aprovechó de dicha zonificación tanto como pudo. Tras beneficiarse de la reglamentación, pretende impugnarla. Tal como surge de los hechos descritos anteriormente, al momento en que las corporaciones demandantes adquirieron los terrenos en cuestión, Culebra se encontraba en su momento histórico de mayor restricción por parte de la Marina de Estados Unidos. Claramente los terrenos fueron comprados por las corporaciones demandantes con conocimiento de estas li-mitaciones sobre el desarrollo de la isla. Ciertamente, se-gún la situación descrita, el desarrollo residencial recrea-tivo previsto para esos terrenos era, en ese momento, imposible y eso lo sabían las corporaciones y sus inversionistas.
En 1971, antes del desalojo de la Marina, el Plano Re-gulador de Culebra disponía un uso agrícola para la mayor parte de la isla, siendo afectada por dicha propuesta una porción significativa de los terrenos de las demandantes. A pesar de lo anterior, las corporaciones no intentaron de *983nuevo la aprobación de la consulta de ubicación de su pro-yecto de residencias veraniegas. Todo lo contrario, adopta-ron el uso agrícola de sus terrenos, antes de que éste fuera impuesto por el Estado, para beneficiarse del mecanismo de exención a las disposiciones del Reglamento de Lotifica-ción, entonces vigente, aplicable únicamente a terrenos ubicados en zonas rurales. Por eso consignaron en todas las escrituras de segregación que las lotificaciones se ha-cían para fines agrícolas.
Si las corporaciones demandantes en realidad jamás realmente quisieron dedicar sus terrenos al uso agrícola, ¿por qué lo adoptaron para sus terrenos? La única razón que encontramos para ello, acorde con el ordenamiento vi-gente en aquel momento, fue el evitar el cedazo de la agen-cia encargada de implementar la política pública encar-nada en las Resoluciones Núm. PR-119 de 5 de mayo de 1971 y Núm. PR-77 de 21 de octubre de 1971, que durante esos años recomendaba un uso agrícola para la mayor parte de los terrenos de las corporaciones y un uso residen-cial recreativo para una ínfima parte de los terrenos en cuestión. Dichas resoluciones debían servir de guías para la evaluación de propuestas sobre segregaciones y proyec-tos privados para Culebra. Obviamente las corporaciones evadieron el examen minucioso de la Junta de Plani-ficación.
No obstante, éstas pretenden, convenientemente, años después de haber efectuado las segregaciones para fines agrícolas, que resolvamos que sus terrenos no eran aptos para la actividad agrícola, por lo que la zonificación esta-blecida por el Estado implicó un uso nulo e imposible de las tierras en cuestión. La mayoría del Tribunal se dejó con-vencer por sus argumentos. Olvidaron que durante los años en que la reglamentación especial limitó el uso de los terrenos a la agricultura, esa era una actividad económica que el Estado legítimamente tenía interés en estimular.
Por otro lado, resulta sorprendente que las corporacio-nes no activaran los recursos procesales y sustantivos que ofrecen los reglamentos de planificación para promover el *984uso legal de sus terrenos. A tales efectos, no intentaron obtener una dispensa o variación,(20) una excepción o un uso no conforme legal, entre otros mecanismos diseñados para minimizar el impacto confiscatorio de la reglamenta-ción estatal. Además, como a las corporaciones no les apli-caba el mínimo de cuerdas por solar —veinticinco (25)— que fue establecido por la reglamentación, puesto que ha-bían verificado las segregaciones antes de la aprobación de la reglamentación, lo razonable era que surgieran dudas con respecto a cómo la zonificación afectaría sus terrenos. En dicho caso, la reglamentación vigente proveía el meca-nismo de solicitudes de interpretación reglamentaria. Sin embargo, ninguno de estos mecanismos fue utilizado por las corporaciones demandantes.
En cuanto al impacto económico que tuvo la reglamen-tación en cuestión sobre las corporaciones, consideremos la disminución en el valor de la propiedad que se alega causó la limitación en el uso. Las ciento noventa y ocho (198) cuerdas de las corporaciones demandantes fueron estima-das con un valor en el mercado de un millón quinientos once mil ciento veinticuatro dólares ($1,511,124) antes de la reglamentación. Sentencia recurrida, págs. 16-17. Des-pués de la zonificación que las clasificó como distritos “RO-25-C”, su valor se redujo a doscientos treinta y seis mil trescientos ochenta y cinco dólares ($236,385), lo cual re-fleja una disminución de un 84.36 por ciento del valor en el mercado previo a la zonificación. íd. La disminución en valor ocurrida en el período en cuestión no nos lleva per se a concluir que ocurrió una incautación reglamentaria temporal. Como vimos anteriormente, éste es sólo un fac*985tor que se debe considerar y que no se considera decisivo. (21)
En conclusión, claramente, la zonificación en cuestión no constituye el tipo de reglamentación del uso de los te-rrenos que rebasa los limites permisibles. Las demandan-tes, incluso, se aprovecharon de ella antes de impugnarla. El hecho de que no se permitiera explotar unos terrenos de la manera en que mayor rendimiento produjera no signi-fica que se negara su utilización para otros usos. Existían otros usos productivos acordes con la reglamentación, ade-más de mecanismos para intentar obtener el uso proyectado.
V
No procede, a nuestro juicio, la compensación por no haberse privado de todo uso económico de los terrenos su-jetos a la clasificación “RO-25-C”, puesto que dicha clasifi-cación no constituye una incautación reglamentaria. Al de-cidir lo contrario, la mayoría priva al Estado de uno de los poderes que tradicionalmente ha ostentado: el de pautar el desarrollo de los terrenos sujetos a su jurisdicción de una manera coordinada e integral. Se olvida muy fácilmente la mayoría de que el uso ideal proyectado por una entidad privada para un terreno no necesariamente está acorde con la política pública establecida por el Estado.
Aunque por las razones anteriormente expuestas disen-timos con relación a los terrenos clasificados como distritos “RO-25-C”, en lo que respecta a los terrenos sujetos a la zonificación “P”, coincidimos con la opinión mayoritaria en *986que debe devolverse al foro de instancia. Aun cuando este Tribunal podría aclarar en esta ocasión lo que se conside-rará “justa compensación” en casos en que proceda su pago por haberse determinado que una reglamentación estatal haya privado temporeramente a un dueño de todo uso pro-ductivo de su propiedad, dados los hechos y el trasfondo procesal particulares de este caso, no estimamos prudente pautar cómo se valorará la “justa compensación”. En con-formidad con lo anterior, devolveríamos para calcular úni-camente la compensación que proceda por la incautación de los terrenos sujetos a la clasificación “P”.

 Estos terrenos habían sido reservados para propósitos de defensa desde 1903 por el entonces Presidente Teodoro Roosevelt. Véanse: 32 Stat. 731 (1902); Proclama Presidencial Núm. 4 de 26 de junio de 1903.


 En particular, hacia finales del década de los sesenta, varios dueños de te-rrenos desistieron de los proyectos de desarrollo de solares para casas de veraneo, dadas las restricciones impuestas por la Marina. Informe Núm. 1970-CDC-195 de la Comisión de Derechos Civiles de 6 de mayo de 1970, pág. 138.


 Las compraventas fueron realizadas entre 1966 y 1970. Las corporaciones acumularon aproximadamente cuatrocientas seis (406) cuerdas de terrenos sin de-sarrollar en el área noreste de la isla, ubicadas en los barrios Fraile y San Isidro, y que bordeaban al Puerto del Manglar.


 En la solicitud de la consulta, las corporaciones no demostraron el daño particular e incautatorio que la zonificación en vigor imponía sobre sus terrenos.


 Vía reconsideración, no trajeron argumento o fundamento adicional alguno que afirmara sus derechos, contrario lo había hecho Culebra Enterprises Corp. en 1969.


 El tribunal de instancia resolvió que, por tratarse realmente de una acción de daños y perjuicios, la acción estaba prescrita. En revisión, este Tribunal revocó dicha determinación y devolvió el caso a instancia para la continuación de los procedimientos. Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991).


 Del total de cuerdas sujetas a la clasificación “RO-25-C”, 64.6302 cuerdas pertenecían a Culebra Enterprises Corp., 72.3302 cuerdas pertenecían a Navgo, Inc., 31.991 cuerdas pertenecían a Govan, Inc., y 29.118 cuerdas pertenecían a Vango, Inc. La demanda fue, por lo tanto, desestimada respecto a las corporaciones Navgo, Inc. y Govan, Inc., cuyas propiedades estaban sometidas en su totalidad a dicha clasificación.


 En la See. 7 de su Art. II, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 275, dispone, en lo pertinente: “Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. ... Ninguna persona será privada de su libertad o propiedad sin debido proceso de le/’. La Quinta Enmienda de la Constitución federal contiene una cláusula similar.


 En The Richards Group v. Junta de Planificación, 108 D.P.R. 23, 34 (1978), expresamos que “[e]l concepto ‘propiedad’ no posee un contenido estático”. En térmi-nos generales explicamos que este concepto ha ido cambiando a través de la historia desde una noción subordinada al logro de la justicia social hasta la idea de que estaba concebido por derechos inmutables prácticamente inmunes al poder del Estado. íd. Añadimos que “la propiedad en las sociedades democráticas tradicionales entraña determinados derechos, pero que estos viven en competencia continua con otros intereses, privados y públicos, de importancia cambiante y en ocasiones creciente. La extensión de estos derechos y el grado a que tienen que ceder ante otros valores dependen de las circunstancias de cada controversia”. Id., pág. 35.


 La Constitución de Puerto Rico establece, en lo pertinente, en su Art. II, Sec. 9, Const. E.L.A., supra, pág. 296: “No se tomará o perjudicará la propiedad privada para uso público a no ser mediante el pago de una justa compensación y de acuerdo con la forma provista por ley”. Análoga protección incluye la Constitución federal en su Quinta Enmienda.


 De hecho, la jurisprudencia sobre el particular ha sido criticada por estar plagada de incertidumbre y arbitrariedad. Véanse: A.L. Peterson, The Takings Clause: In Search of Underlying Principles, 77 Cal. L. Rev. 1301 (1989); L. Blume y D.L. Rubinfeld, Compensation for Takings: An Economic Analysis, 72 Cal. L. Rev. 569 (1984); J.L. Sax, Takings and the Police Power, 74 Yale L.J. 36 (1964).


 En Penn Central Transp. Co. v. New York City, 438 U.S. 104, 123-124 (1978), al suscribir la opinión del Tribunal, el Juez Brennan expresó:
"... While this Court has recognized that the ‘Fifth Amendment’s Guarantee ... [is] designed to bear public burdens which, in all fairness and justice, should be borne by the public as a whole,’ Armstrong v. United States, 364 U.S. 40, 49 (1960), this Court, quite simply, has been unable to develop any ‘set formula’ for determining ‘when justice and fairness’ require that economic injuries caused by public action be compensated by the Government, rather'than remain disproportionately concentrated on a few persons.”


 En su Art. 6, la Ley Núm. 66 de 22 de junio de 1975 dispone, en lo perti-nente, que: “[njinguna agencia aprobará obra o proyecto privado alguno en relación con la Isla de Culebra que conflija con los planes y políticas formuladas y adoptadas por la Autoridad.” 21 L.P.R.A. sec. 890e. En virtud del Art. 5 de la ley, la Autoridad de Conservación y Desarrollo de Culebra (en adelante la Autoridad) aprobó en julio de 1976 el Plan de Manejo de Culebra. Para implantar y cumplir con la citada disposi-ción del citado Art. 6 se estableció en el Plan de Manejo que los permisos que invo-lucraran al Municipio de Culebra se tramitarían conforme al trámite ordinario. Sin embargo, luego de sometida una consulta a la Administración de Reglamentos y Permisos (A.R.Pe.), trámite seguido actualmente ante la Junta de Planificación, esta agencia consultaría a la Autoridad de Conservación y Desarrollo de Culebra, para su endoso, antes de aprobar o denegar la consulta. Plan de Uso, supra, pág. 56.


 En la formulación del Plan de Manejo, la Autoridad perseguía precisamente la implantación de la política pública plasmada en la Ley Núm. 66, supra, 21 L.P.R.A. secs. 890-8901, en armonía con el Informe Conjunto firmado por el Gober-nador de Puerto Rico, Hon. Rafael Hernández Colón, y el Secretario de lo Interior de Estados Unidos, Hon. Roger B. Morton, el 29 de octubre de 1973. De esta forma se demarcaron en Culebra cuatro áreas principales y se propusieron los usos de terreno siguientes: (1) vida silvestre y refugios naturales: (2) recreación; (3) conservación, y (4) desarrollo. Plan de Manejo, supra, págs. 1-6.


 Ley Núm. 75 de 24 de junio de 1975, conocida como la Ley Orgánica de la Junta de Planificación de Puerto Rico, 23 L.P.R.A. see. 62 et seq. La nueva ley con-cedió mayor autoridad a la Junta para preparar, adoptar y enmendar conceptos de desarrollo y utilización de terrenos para áreas urbanas, suburbanas y rurales, y así también adoptar reglamentos para fijar el uso y desarrollo de los terrenos y edifica-ciones por zonas y distritos. El Art. 14 de dicha Ley Núm. 75 (23 L.P.R.A. sec. 62m), dispone en cuanto a la preparación y adopción de Planes de Uso de Terrenos que:
“... [Dependiendo de si son planes de desarrollo regional, urbano, rural, municipal o dependiendo de su alcance geográfico, [la Junta] designar[á] la distribución, localización, extensión, e intensidad de los usos de los terrenos para propósitos ur-banos, rurales, agrícolas, de explotación minera, bosques, conservación y protección de los recursos naturales, recreación, transportación y comunicaciones, generación de energía, y para actividades residenciales, comerciales, industriales, educativas, públicas e institucionales.”


 En efecto, la presencia de la Marina, con sus consabidas prácticas de ejer-cicios militares al igual que sus restricciones a la transportación marítima y aérea, fue la causa principal de la merma y desaparición de la industria ganadera a nivel comercial en dicha isla.


 De hecho al aprobar y adoptar el Mapa de Zonificaeión para el Municipio de Culebra, se estableció lo siguiente:
“La Isla de Culebra y las pequeñas islas y cayos que componen el Municipio, tienen unas características peculiares, tanto de naturaleza histórica, socio-econó-mica, así como física y natural, que la hacen única en la región del Caribe.
“Su litoral costero está bordeado de aguas cristalinas, playas de arena blanca, manglares bosques y arrecifes de corales. Este pequeño archipiélago es rico en pai-sajes y contrastes naturales, tales como su área rocosa, con piedras de gran tamaño y forma peculiar, su gran variedad de árboles, sus lagunas, su excelente clima y colinas de moderada elevación.” Resolución Núm. Z-79 de 13 de agosto de 1975, Junta de Planificación, pág. 1.


 Como vimos, es la Junta de Planificación quien tiene la facultad y la res-ponsabilidad de dirigir y controlar el crecimiento y desarrollo urbano, suburbano y rural de los municipios de Puerto Rico, tomando en consideración, entre otros facto-res, la selección de terrenos más adecuados para tal desarrollo y la conservación de zonas agrícolas en los municipios. Con esas palabras la propia Junta de Planificación describió su deber en la Resolución Núm. JP-215 (primera extensión) de 13 de agosto de 1975, Junta de Planificación, pág. 2, y añadió:
*982“La Junta de Planificación de Puerto Rico tiene la responsabilidad ineludible de preservar, conservar y proteger las escasas áreas naturales de Puerto Rico para el disfrute de la presente y futuras generaciones, como también tiene la responsabili-dad de velar por la protección de parajes de excepcional belleza y evitar desarrollos aislados que deterioren o destruyan esa belleza.”


 Como es sabido, el mecanismo de dispensas brinda flexibilidad en la aplica-ción de los diversos reglamentos sirviendo de instrumento de ajuste de los intereses en conflicto entre el dueño y el interés público. Por un lado, el dueño busca preservar y maximizar la utilidad de sus terrenos, y por otro, el interés público intenta contro-lar el uso de la tierra y promover un desarrollo urbano y rural integral, racional y ordenado. Véase Asoc. Res. Baldrich, Inc. v. J.P. de P.R., 118 D.P.R. 759, 768 (1987).


 El hecho de que la reglamentación sobre el uso de la tierra haya causado una disminución en el valor de la propiedad no significa que se haya configurado una incautación. Recordemos que en Lucas v. So. Carolina Coastal Council, 505 U.S. 1003 (1992), específicamente se determinó que la reglamentación impugnada había causado que las parcelas de terreno del demandante no tuvieran valor alguno. En esas circunstancias, en que se privó a un dueño de todo uso económico de su tierra, fue que determinó el Tribunal Supremo federal que no hacía falta considerar si la reglamentación estatal en cuestión adelantaba o no un fin estatal legítimo.